DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/4/2021 have been fully considered but they are not persuasive. 
For claims 1, 12 and 13, Applicant argues the Patent does not disclose “selecting a first band image including a target region of the object out of the plurality of band image”. The Examiner disagrees.  The Patent disclose “a first selection unit configured to select a target region in a first band image of the plurality of band image”. So the first band image has to be selected from the plurality of band image since the target region is only included in the first image. 
Applicant also argues “with claim 13 further reciting generating…based on the plurality of band images”. The Examiner disagrees. The Patent claim 13 also teach “a generating unit configured to generate a display image, of which a component of a band image obtained with the filter to be used is enhanced, based on one band image or a plurality of band images…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,521,893. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims broader in every aspect than the patent claim and is therefore an obvious variant thereof. 

Instant Application
The Patent
Claim 1 An image processing apparatus generating spectral image data, the image processing apparatus comprising: 

an acquisition unit configured to acquire a plurality of band images which are obtained by imaging, with a plurality of filters of which transmission center wavelengths are different from each other, at least any one of (a) an object and (b) a reference test target having a spectral characteristic in common with the object; 

a first selection unit configured to select,  a first band image including a target region out of the plurality of band images;

 a second selection unit configured to select, a second band image out of the plurality of band images, the second band image including more information on a structure inside the target region than the first band image; and 




a generation unit configured to generate spectral image data comprising spectral characteristic elements from band images, wherein a number of the band images is less than a number of the spectral characteristic elements, 




an acquisition unit configured to acquire a plurality of band images which are obtained by imaging an object with a respective plurality of filters of which transmission center wavelengths are different from each other; 




a first selection unit configured to select a target region in a first band image of the plurality of band images; 

a second selection unit configured to select a second band image from among the plurality of band images, the second band image including more information on a structure inside the target region than the first band image, and to determine, as a filter to be used, a filter which has been used for obtaining the second band image; and 

a generation unit configured to generate spectral image data comprising spectral characteristic elements from band images, wherein a number of the band images is less than a number of the spectral characteristic elements, and 

generating spectral image data of the object or spectral image data of another object having a same spectral characteristic as the object.



Claim 12 An image processing method for generating spectral image data, the image processing method comprising the steps of: 

acquiring a plurality of band images of an object which are obtained by imaging, with a plurality of filters of which transmission center wavelengths are different from each other, 

selecting, a first band image including a target region of the object out of the plurality of band images; 

selecting a second band image out of the plurality of band images, the second band image including more information on a structure inside the target region than the first band image; and 




generating spectral image data comprising spectral characteristic elements from band images, wherein a number of the band images is less than a number of the spectral characteristic elements, 

wherein, for generating spectral image data of the object, the second band image of the object is used.


acquiring a plurality of band images which are obtained by imaging an object with a respective plurality of filters of which transmission center wavelengths are different from each other; 

selecting a target region in a first band image of the plurality of band images; 


selecting a second band image from among the plurality of band images, the second band image including more information on a structure inside the target region than the first band image; determining, as a filter to be used, a filter which has been used for obtaining the second band image; and 

generating spectral image data comprising spectral characteristic elements from band images, wherein a number of the band images is less than a number of the spectral characteristic elements; and 

wherein at least a band image obtained with the filter to be used is used for generating spectral image data of the object or spectral image data of another object having a same spectral characteristic as the object.


Claim 13, An imaging processing apparatus comprising: 

an acquisition unit configured to acquire a plurality of band images of an object which are obtained by imaging, with a plurality of filters of which transmission center wavelengths are different from each other,

a first selection unit configured to select, a first band image including a target region of the object out of the plurality of band images; 

a second selection unit configured to select, a second band image of the plurality of band images, the second band image including more information on a structure inside the target region than the first band image; and 





a generation unit configured to generate a display image, of which a component of the second band image of the object is enhanced, based on one band image or a plurality of band images acquired by imaging the object.


an acquisition unit configured to acquire a plurality of band images which are obtained by imaging an object with a respective plurality of filters of which transmission center wavelengths are different from each other; 

a first selection unit configured to select a target region in a first band image of the plurality of band images; 


a second selection unit configured to select a second band image, from among the plurality of band images the second band image including more information on a structure inside the target region than the first band image, and to determine, as a filter to be used, a filter 

a generation unit configured to generate a display image, of which a component of a band image obtained with the filter to be used is enhanced, based on one band image or a plurality of band images acquired by imaging the object or another object having a same spectral characteristic as the object.


Claim 14 of the instant application corresponds to claim 14 of the Patent. 










THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484